DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9-11, 14, and 15 rejected under 35 U.S.C. 103 as being unpatentable over Dong (US 2020/0075631) in view of Kai (US 2021/0335805).
As to claim 9, Dong teaches a device (figs. 3A-3D) comprising: a semiconductor substrate (302, [0056]); a first memory cell over the semiconductor substrate (fig. 2B1), the first memory cell comprising a first transistor, wherein the first transistor comprises: a first gate electrode comprising a portion of a first word line (W3a, [0057]); a first portion of a ferroelectric material (312), wherein the first portion of the ferroelectric material is on a sidewall of the first gate electrode (fig. 3B, [0058]); and a first channel region (310) on a sidewall of the first portion of the ferroelectric material (fig. 3C, [0058]); a source line (S12), wherein a first portion of the source line provides a first source/drain electrode for the first transistor (fig. 3C, [0060]); a bit line (B11), wherein a first portion of the bit line provides a second source/drain electrode TSMP20201246USolPage 5 of 8for the first transistor ([0060]); and a first dielectric material (308) separating the source line and the bit line (fig. 3C, [0057]).
Dong does not teach a bottom surface of the first gate electrode is exposed by a first air gap and a top surface of the first gate electrode is exposed by a second air gap. However, Kai teaches, in figure 15, an alternating stack of word lines/gate electrodes (46) and insulating layers/air gaps (36/32A) wherein a bottom surface of a first gate electrode (46) is exposed by a first air gap (36) and a top surface of the first gate electrode is exposed by a second air gap (fig. 15, [0125] – [0126]). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to replace the insulating layers with air gaps as taught by Kai so as to adjust the capacitance and footprint of the memory device.
As to claim 10, Dong in view of Kai further teach a second memory cell over the first memory cell, the second memory cell comprising a second transistor, wherein the second transistor comprises a second gate electrode comprising a portion of a second word line, wherein a bottom surface of the second gate electrode is exposed by the second air gap (Dong, figs. 2A and 2B1).
As to claim 11, Dong in view of Kai further teach a top surface of the second gate electrode is covered by a second dielectric material (44 and/or 46A, Kai, fig. 9E, [0107] – [0108]).
As to claim 14, Dong in view of Kai further teach a first seal (32a) on the bottom surface of the first gate electrode and a second seal (32a) on the top surface of the first gate electrode, wherein the first seal and the second seal comprise a seal material (Kai, Fig. 15, [0126]).
As to claim 15, Dong in view of Kai do not explicitly teach a lateral cross-section of the source line and a lateral cross-section of the bit line have a rounded shape. However, adjusting the shape of the cross section of the source and bit lines is obvious. Pillars with cross sections that are rectangular or circular are very well-known in the art and would have been obvious to use so as to adjust the design layout and properties of the memory device.

Claim(s) 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kai in view of Jiang (US 2020/0119025).
As to claim 16, Kai teaches a method comprising: depositing alternating layers of conductive material (42) and sacrificial material (32) to form a multi-layer stack comprising a plurality of conductive material layers and a plurality of sacrificial material layers (fig. 2, [0048]); TSMP20201246USo1Page 6 of 8depositing a memory film (50) along a sidewall of the multi-layer stack (fig. 5D, [0078]); depositing a semiconductor (OS) layer (601/602) over the memory film ([0079]); forming an inter-metal dielectric layer (IMD)(73) over the multi-layer stack (Fig. 7A, [0089]); patterning a plurality of trenches (79) in the IMD, wherein each trench of the plurality of trenches exposes a respective sacrificial material layer of the plurality of sacrificial material layers (fig. 7A, [0090]); performing an etching process through the plurality of trenches to remove the plurality of sacrificial material layers, wherein removing the plurality of sacrificial layers forms air gaps between conductive material layers of the plurality of conductive material layers (fig. 14, [0124] – [0126]; and depositing a dielectric material (32A) in the plurality of trenches, wherein the dielectric material seals the air gaps (fig. 15, [0124] – [0126]).Kai does not teach the OS layer is an oxide semiconductor. However, Kai does teach “The optional first semiconductor channel layer 601 includes a semiconductor material such as at least one elemental semiconductor material, at least one III-V compound semiconductor material, at least one II-VI compound semiconductor material, at least one organic semiconductor material, or other semiconductor materials known in the art.” [0075], emphasis added). Jiang teaches the use of a semiconductor oxide as a memory film material ([0022]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to use a semiconductor oxide as taught by Jiang so as to use an industrially tested and accepted material, since it has been held that a choosing from a finite number of known options is within the technical grasp of a person having ordinary skill in the art and is not patentable over the prior art. See MPEP 2143(E).
As to claims 17-19, these are process parameters and materials that need to be chosen in order to fabricate the memory device. None of these processes or materials provide any new or unexpected results, thus their use would have been obvious so as to use an industrially tested and accepted material.
As to claim 20, Kai in view of Jiang further teach forming contacts (76/86/88) to the plurality of conductive layers, comprising depositing a conductive material in the plurality of trenches (Kai, [0122] – [0123]).

Allowable Subject Matter
Claims 1-8 and allowed and claims 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the claims listed above in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.
The prior art fails to teach a combination of all of the features in the claims. As to claim 1, Dong teaches a memory device (figs. 3A-3D) comprising: a semiconductor substrate (302, [0056]); a first transistor over the semiconductor substrate, wherein the first transistor comprises a first word line (W3a) extending over the semiconductor substrate (Fig. 3B, [0057]); a second transistor over the semiconductor substrate, wherein the second transistor comprises a second word line (W3a) extending over the first word line (fig. 3B, [0057]); a memory film (M211a) extending along the first word line and the second word line (fig. 3D), wherein the memory film contacts the first word line and the second word line ([0060] – [0062]); a channel layer (310) extending along the memory film (fig. 3D, [0058]); a source line (S21) extending along the channel layer (fig. 3C), wherein the memory film (M211a) is between the source line (S21) and the word line (W3, fig. 3D); a bit line (B21) extending along the channel layer (310, fig. 3D), wherein the memory film (M211a) is between the bit line (B21) and the word line (W3a).
Dong does not teach a first air gap extending between the first word line and the second word line. However, Kai teaches, in figure 15, an alternating stack of word lines (46) and insulating layers/air gaps (36/32A, [0125] – [0126]).
Neither Dong nor Kai teach an isolation region between the source line and the bit line. The isolation region 308 is between neighboring source and bit lines that do not extend along the same memory film or channel layer.
Claims 2-8 are allowable at least because they depend from claim 1.
As to claims 12 and 13, Neither Dong nor kai teach varying the heights of the air gaps either within the same air gap or between different air gaps.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
		Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-Delivered responses should be brought to:
		Customer Service Window
		Randolph Building
		401 Dulany Street
Alexandria, VA 22313

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN M KUSUMAKAR whose telephone number is (571)270-3520.  The examiner can normally be reached on Monday – Friday from 7:30a – 4:30p EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREN KUSUMAKAR/
Primary Examiner, Art Unit 2897
7/8/22